Moyer, C.J.,
dissenting. I must respectfully disagree with the action of the majority of this court in reconsidering our previous decision denying petitioner’s reinstatement to practice law. Petitioner was indefinitely suspended from the practice of law on July 21, 1982. For details of that decision, see (1982), 1 Ohio St. 3d 48,1OBR 92, 438 N.E. 2d 406. It is axiomatic that when a lawyer is indefinitely suspended from the practice of law he or she no longer has the authority “to act as an attorney after the effective date of * * * [the] order” of the court. See Gov. Bar R. V(22)(bXi). The disqualified attorney is also required to file an affidavit showing compliance with the order of the court with the clerk of this court and the Disciplinary Counsel. Gov. Bar R. V(22)(b)(vi). The first question that must be asked when this court disposes of a petition for reinstatement of a suspended attorney is whether the attorney actually discontinued his or her practice of law upon being ordered to do so by the court. My review of the record in this case causes me to conclude that petitioner simply did not comply with this court’s order of indefinite suspension.
One of the petitioner’s responsibilities following his suspension is to notify the federal courts of his suspension in compliance with Rule 11(A) of the Model Federal Rules of Disciplinary Enforcement which it is asserted were readopted by Order 81-1 in the United States District Court for the Southern District of Ohio. The clerk of this court also was under a duty to and, apparently, did notify the Clerk of the Southern District Court of Ohio of petitioner’s suspension. However, the petitioner did not notify the district court clerk of his suspension. The evidence in the record indicates that the district court clerk took no action in response to notification by the clerk of this court. Petitioner was finally suspended from practice in the United States District Court for the Southern District in August 1985, after he appeared as an attorney in a case in that court and his suspension by the Ohio Supreme Court was brought to the attention of the district court clerk and the judge presiding in the case.
Petitioner relies upon In re Ruffalo (1968), 390 U.S. 544, 43 O.O. 2d 459, in support of his argument that he was permitted to practice in the federal court until suspended from practice by that court. The problem with his argument is that, by his own admission before the board of commissioners, he stated that Financial General Agency, Inc. gave him “the name of general counsel” and that he gave advice to the president of the company in his capacity as general counsel on federal matters. He apparently was given the title of general counsel, even though he stated that he could not hold himself out as an attorney in relation to Ohio legal matters. In a deposition of petitioner in the case in which he appeared in district court, taken on January 21, 1986, when asked to state his occupation, he said, “I am General Counsel for Financial General and I’m also President of ProSports Management, *604Inc.,” that approximately fifteen to twenty percent of his time was devoted to his general counsel work, and that he was on a retainer with the company. He also stated that he reviewed certain contractual matters and that he was “looking at * * * litigation type things” and that he had reviewed them and “given them advice.” It should be emphasized that the deposition in which that testimony was elicited was offered before the board of commissioners after petitioner was suspended from practice in the United States District Court. Consistent with petitioner’s own statement is the affidavit of an individual who supported petitioner’s reinstatement to the bar. The affidavit of March 30, 1987 states, inter alia: “2. Since 1982, the Respondent [the petitioner herein] has represented and served as a legal ad-visor for a group of which the affiant is a member.”
I have no reason to doubt petitioner’s honesty or moral character. There are impressive affidavits in the record attesting to those characteristics. However, I do doubt that petitioner understood the significance or importance of an order of this court suspending a member of our profession from the practice of law. By his own admissions and by the statements of others, he clearly continued to practice law after being suspended from the practice by this court and by the United States District Court. To reinstate a person who has not demonstrated that he understands the significance of such an order of two courts is to make a mockery of those orders.
My review of the entire record causes me to conclude that petitioner should not be reinstated until he has demonstrated for a reasonable period of time that he has been in compliance with the order of this court.
Holmes and Wright, JJ., concur in the foregoing dissenting opinion.